Exhibit 10.1

 

FIRST AMENDED AND RESTATED
SYNTHETIC CARDIOLIPIN SUPPLY AGREEMENT

 

THIS AGREEMENT is hereby made and entered into as of the      day of November,
1999 (the “Effective Date”) by and between Avanti Polar Lipids, Inc., an Alabama
corporation having its principal place of business at 700 Industrial Park Drive,
Alabaster, Alabama 35007 (“Avanti”), and Neopharm, Inc., a Delaware corporation
having a place of business at 100 Corporate North, Suite 215, Bannockburn,
Illinois 60015 (“Neopharm”) (Avanti and Neopharm being referred to hereinafter
from time to time, collectively, as the “parties”).

 

W I T N E S S E T H:

 

WHEREAS, Avanti and Neopharm have entered into that certain Synthetic
Cardiolipin Supply Agreement, effective as of May 26, 1998 (hereinafter the
“Original Supply Agreement”), setting forth the terms pursuant to which Avanti
will supply synthetic cardiolipin to Neopharm in connection with Neopharm’s
efforts to commercialize Liposomal Doxorubicin and Paclitaxel; and

 

WHEREAS, Avanti and Neopharm now wish to amend and restate the Original
Agreement to modify Section 1(a) to add two additional fields in which Avanti
will supply synthetic cardiolipin to Neopharm and Section 5(b) to change the
terms on which the Original Agreement may be unilaterally terminated.

 

NOW THEREFORE, for good and valuable consideration, including, the mutual
covenants, agreements, representations and warranties set forth herein, the
receipt and sufficiency of which is hereby acknowledged, Avanti and Neopharm
hereby agree as follows:

 

1.                                       Supply of Synthetic Cardiolipin by
Avanti.  (a) Avanti will supply Synthetic Cardiolipin to Neopharm and/or its
designated affiliates or sublicensees in the amounts and of the quality
described on Schedule 1 attached hereto and incorporated by reference herein. 
Avanti will supply Synthetic Cardiolipin to Neopharm or its affiliates or
sublicensees for purposes of conducting research, clinical trials and obtaining
government approvals required for Neopharm and/or its designated affiliates and
sublicensees to commercialize Neopharm’s proprietary liposomal products,
Liposomal Doxorubicin and Paclitaxel.  In addition, Avanti will supply Synthetic
Cardiolipin to Neopharm or its affiliates or sublicensees for purposes of
conducting research, clinical trials and obtaining government approvals required
for Neopharm and/or its designated affiliates and sublicensees to commercialize
one or more drugs designed to inhibit:  (i) the aging process in humans, or (2)
topoisomerase.  Avanti will not knowingly sell Synthetic Cardiolipin to any
third party using Synthetic Cardiolipin to commercialize liposomal products
which will directly compete with Liposomal Doxorubicin and Paclitaxel.

 

--------------------------------------------------------------------------------


 

(b)                                 All Synthetic Cardiolipin sold by Avanti to
Neopharm and/or its designated affiliates or sublicensees pursuant to this
Agreement shall be manufactured by Avanti in accordance with the production
specifications described on Schedule 1 under “good manufacturing practices”
conditions as described in the United States Code of Federal Regulations “Good
Manufacturing Practices” regulations (collectively, the “US GMP Regulations”)
and the European Community Guide to Good Manufacturing Practices, in all events
adhering to the US GMP Regulations where conflict between the US GMP Regulations
and such European Community regulations arise (the “Avanti-GMP Production
Process”).  The price for GMP-Neopharm Products set forth on Schedule 2 hereto
shall include all analytical services (other than the costs of Bioburdon and LAL
Testing), stability studies, and other similar activities required to meet GMP
standards of production.  Avanti shall not make any changes to the production
specifications described on Schedule 1 or any material changes to test methods,
batch records or raw materials with respect to the Synthetic Cardiolipin without
Neopharm’s prior written approval, which approval shall not be unreasonably
withheld.

 

(c)                                  Neopharm and Avanti acknowledge and agree
that the initial production of Synthetic Cardiolipin in the quantities required
by Neopharm requires certain so-called “scale up” and related activities and
that Avanti may make such changes in Avanti’s processes and procedures,
including, without limitation, any enhancements or improvements thereto, as
Neopharm shall approve, which approval shall not be unreasonably withheld. 
Further, Neopharm recognizes and agrees that Avanti has developed and created
certain processes and procedures for the production and manufacture of lipids
(i) to which Avanti has sole and exclusive ownership and which is a trade secret
of Avanti, and (ii) which Avanti previously has disclosed to Neopharm and which
Neopharm has agreed in writing to keep in strict confidence, and (iii) which
Avanti may choose to use (and which Neopharm hereby expressly permits Avanti to
use) in the manufacture and production of Synthetic Cardiolipin.  All test
methodologies used by Avanti pursuant to its obligations under this Agreement
shall be validated.  For those procedures which appear in the current USP/NF, or
other recognized standard reference, a statement indicating the reference shall
suffice.  For those test methods which are developed by Avanti, documentation
supporting the validation of the test method shall be provided.

 

(d)                                 In order to permit Avanti to regularly
supply Neopharm with Synthetic Cardiolipin, at least thirty (30) days before the
beginning of each calendar quarter, Neopharm shall provide Avanti with a
non-binding forecast of Neopharm’s estimated requirements of Synthetic
Cardiolipin for the next twelve (12) month period.  Such updated forecast,
depending upon the progress of clinical and regulatory studies and approvals,
may vary from previous projections and shall be incorporated into Schedule 2
attached hereto.  Within thirty (30) days after receiving a written request from
Neopharm and/or its designated affiliates or sublicensees, Avanti shall produce
and ship to Neopharm and/or its designated affiliates or sublicensees such
amounts of the requested Synthetic Cardiolipin of the quality and at the price
described on Schedule 2 hereto.  The parties recognize and agree that each order
for Synthetic Cardiolipin shall not be less than the minimum amount nor greater
than the maximum amount of Synthetic Cardiolipin as set forth on Schedule 2. 
Each shipment of Synthetic Cardiolipin shall be shipped to Neopharm and/or its
designated affiliates or sublicensees at Neopharm’s Bannockburn, Illinois
facility (or at such other location as Neopharm may direct from time to time).

 

2

--------------------------------------------------------------------------------


 

(e)                                  Neopharm and/or its designated affiliates
or sublicensees shall inspect each shipment of Synthetic Cardiolipin and shall
advise Avanti of any damage, shipping problems or delays, or other defects in
the quality or quantity of Synthetic Cardiolipin order within thirty (30) days
after receipt of such shipment.  In the event that any damage to the Synthetic
Cardiolipin has occurred in shipment or the Synthetic Cardiolipin does not meet
GMP standards, Neopharm shall return the Synthetic Cardiolipin to Avanti, or
take such other action as Avanti may reasonably direct.  Avanti shall have
thirty (30) days to cure such damage or other problem by the shipment of
additional Synthetic Cardiolipin.  Notwithstanding the foregoing, in the case of
any non-conformity which is not readily apparent or discoverable upon reasonable
inspection within such thirty (30) day period, any claim of non-conformity with
respect thereto shall not be deemed waived and delivery of the Synthetic
Cardiolipin shall not be deemed to have been accepted if Neopharm notifies
Avanti as soon as practicable, but not later than fifteen (15) days, following
the date on which Neopharm learns of such non-conformity.

 

(f)                                    Avanti shall be responsible for
performing all quality control tests and assays on raw and packaging materials
used in preparing and shipping the Synthetic Cardiolipin, as well as the
Synthetic Cardiolipin, all in a manner consistent with Avanti’s internal quality
control procedures.  Avanti shall retain records pertaining to such testing and
shall, upon written request from Neopharm, provide Neopharm with copies of such
records.  Without limiting the generality of the foregoing, Avanti shall prepare
and maintain batch records and file samples, properly stored, from each lot or
batch of Synthetic Cardiolipin supplied to Neopharm hereunder.  Avanti shall
also be responsible for updating the U.S. Drug Master File (DMF) submitted to
the FDA to reflect Avanti’s current manufacturing process (including scale up
and commercial), facility and equipment employed, analytical methods and
specifications and stability data to support shelf life and storage conditions. 
A letter of authorization referring to said DMF shall be provided to Neopharm. 
Upon termination of this Agreement for any reason other than a default on the
part of Neopharm, Avanti shall transfer the originals or certified true copies
of the originals of such batch records and file samples to Neopharm.

 

(g)                                 AVANTI MAKES NO REPRESENTATIONS OR
WARRANTIES, EXPRESS OR IMPLIED (i) OF COMMERCIAL UTILITY OR (ii) OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.  NOTWITHSTANDING ANY OTHER
PROVISION OF THIS AGREEMENT, AVANTI WILL NOT BE LIABLE TO Neopharm, Neopharm’S
SUCCESSORS OR ASSIGNS, AFFILIATES, SUBLICENSEES, OR ANY THIRD PARTY WITH RESPECT
TO ANY CLAIM ARISING FROM Neopharm’S USE OF SYNTHETIC CARDIOLIPIN, OR THE USE OF
SYNTHETIC CARDIOLIPIN BY ANY SUCH SUCCESSOR, ASSIGNEE, AFFILIATE, SUBLICENSEE OR
OTHER THIRD PARTY, ANY CLAIM FOR LOSS OR PROFITS, FOR LOSS OR INTERRUPTION OF
BUSINESS OR FOR INDIRECT, SPECIAL OR CONSEQUENTIAL DAMAGES OF ANY KIND.

 

2.                                      Purchase of Synthetic Cardiolipin by
Neopharm.  Neopharm and its designated affiliates and sublicensees will purchase
their requirements for Synthetic Cardiolipin exclusively from Avanti; provided,
however, that if Avanti is unable to meet Neopharm’s commercially reasonable

 

3

--------------------------------------------------------------------------------


 

requirements for the quantity and/or quality of Synthetic Cardiolipin for a
particular order then Neopharm or its designated affiliates or sublicensees, as
the case may be, shall be entitled to fill that order by purchasing either a
like quality or quantity of Synthetic Cardiolipin from a third party.

 

3.                                      Reservation of Rights by Avanti.  Avanti
reserves the right to license the manufacture of Synthetic Cardiolipin for
supply to Neopharm and its designated affiliates and sublicensees.  In licensing
the manufacturing rights, Avanti will be responsible for ensuring, from
information reasonably available at the time the license or contract is granted,
that the licensee or other supplier is generally able to meet the requirements
of Neopharm and its designated affiliates and sublicensees as to quality,
quantity and delivery schedules.

 

4.                                      Payment.  Avanti shall invoice Neopharm
for each order of Synthetic Cardiolipin at the rates set forth on Schedule 2
attached hereto, plus the costs of all shipping or freight, packaging,
insurance, sales, gross receipts, or other similar taxes and other similar
charges related to such sale, and such aggregate amounts shall be due and
payable with thirty (30) days thereafter and, if not paid by such date, shall
bear interest at the rate of one and one-half (1.5%) percent per month (or such
lesser legal interest rate, if such is required by applicable law).

 

5.                                      Term.  (a) This Agreement shall commence
on May 1, 1998 and shall expire on May 1, 2008, unless earlier terminated in
accordance with the terms and conditions of this Agreement.  In the event that
this Agreement is still in effect on May 1, 2008, this Agreement shall
thereafter automatically renew for additional terms of two (2) years each.

 

(b)                                 This Agreement may be terminated by the
mutual agreement of the parties or upon one party giving at least one (1) year’s
prior written notice to the other party.

 

(c)                                  If, at the time of the expiration or
earlier termination of this Agreement, Neopharm and\or its designated affiliates
and sublicensees have placed orders for Synthetic Cardiolipin which have not
been filled, Avanti shall deliver such Synthetic Cardiolipin required pursuant
to such outstanding orders and this Agreement shall continue in effect solely
and exclusively for the purpose of such activities.

 

(d)                                 In the event that Avanti shall sell all or
substantially all of its assets relating to the manufacture of Synthetic
Cardiolipin to another entity, or in the event that Avanti shall merge (or
otherwise combine) with or into another entity and shall not be the surviving
entity, Avanti agrees that it shall impose as a condition to any such sale or
combination that the obligation to supply Synthetic Cardiolipin pursuant to this
Agreement shall be a part of the assets which are transferred and taken up by
the purchaser of the assets or the obligations imposed by this contract to
supply Synthetic Cardiolipin shall be specifically assumed by any such surviving
entity purchaser.

 

(e)                                  In the event that Avanti shall elect to
terminate the manufacture of Synthetic Cardiolipin, Neopharm shall have the
right to license, on a non-exclusive basis and upon mutually

 

4

--------------------------------------------------------------------------------


 

agreeable terms and conditions, so much of the Avanti-GMP Production Process as
is necessary to allow Neopharm to continue the manufacture of Synthetic
Cardiolipin on an uninterrupted basis.

 

(f)                                    In the event of a termination of this
Agreement, transition of Synthetic Cardiolipin supply will be conducted in such
manner as to not cause inconvenience to either party.  In the event of notice of
termination by Avanti for any reason other than a breach of this Agreement by
Neopharm, Avanti shall provide reasonable assistance to Neopharm in connection
with the transition of the source of Synthetic Cardiolipin supply to another
manufacturer.

 

6.                                      Confidentiality.  (a) Each party
recognizes and agrees that it is and shall continue to be bound by that certain
Confidentiality Agreement, dated              , 1998, between and among the
parties and that “Confidential Information” (as defined in such Confidentiality
Agreement) shall include any information or material disclosed or provided by
one party to another pursuant to this Agreement (including without limitation
the GMP-Avanti Production Process).  Each party shall maintain Confidential
Information in confidence and shall not disclose Confidential Information to any
third party or use Confidential Information for any purpose not authorized under
this Agreement, except as required by law or with the written consent of the
other party.

 

(b)                                 Notwithstanding Section 6(a) hereof,
Neopharm may provide Confidential Information to the FDA and/or equivalent
European regulatory authorities or to third parties for analytical purposes
only, in all events as required to support development of products which use
Liposomal Doxorubicin or Paclitaxel, provided that Neopharm first gives Avanti
written notice of such intended disclosure of Confidential Information and takes
all action necessary or appropriate in making such disclosure to maintain such
Confidential Information as required under the Confidentiality Agreement,
including requiring the execution and delivery of written agreements in
substantially the same form and effect as the Confidentiality Agreement with
respect to Confidential Information disclosed to any third parties other than
regulatory authorities.

 

7.                                      Intellectual Property.  (a) Avanti and
Neopharm recognize and agree that Avanti and Neopharm are separate and
independent entities and are independently engaged in research and in the
development, either directly or indirectly, of innovations and Intellectual
Property, including without limitation, compounds and biochemical and
pharmaceutical products, and in the authorship, innovation, development,
enhancement, modification, and creation of Intellectual Property.  Each party
further agrees that by executing this Agreement, Avanti does not grant nor
intend to grant to Neopharm a license or any right, title or interest in any
Intellectual Property of Avanti including, without limitation, any Intellectual
Property which relates either directly or indirectly, to the GMP-Avanti
Production Process, and that Neopharm does not grant or intend to grant to
Avanti a license or any right, title or interest in any Intellectual Property
including, without limitation to any Intellectual Property relating, either
directly or indirectly, to Liposomal Doxorubicin or Paclitaxel, except as
expressly set forth in this Agreement or in other written agreements between the
parties, as in effect from time to time.

 

5

--------------------------------------------------------------------------------


 

(b)                                 For the purposes of this Agreement, the term
“Intellectual Property” shall mean any and all innovations, patents, copyrights,
trade secrets, patentable ideas, copyrightable works, and all confidential
technical, scientific or business information of any party, in whatever form or
stage of completion.

 

8.                                      Representations and Warranties.  (a)
Avanti hereby covenants, represents and warrants that it has all power and
authority to enter into this Agreement and to execute and deliver this Agreement
and perform its obligations hereunder; that neither the execution, delivery, nor
performance of this Agreement or any of the transactions contemplated hereby
will breach, be in conflict with, or constitute a default under any agreement
between it and any third party or under the terms of any order, judgment or
decree to which it is a party, or result in the imposition of any lien, claim or
incumbrance upon it or any of its assets.

 

(b)                                 Neopharm hereby covenants, represents and
warrants that it is the owner by assignment of Liposomal Doxorubicin and
Paclitaxel; that Neopharm has all power and authority to enter into this
Agreement and to execute this Agreement and to perform its obligations
hereunder; that neither the execution, delivery nor performance of this
Agreement or any of the transactions contemplated hereby will breach, be in
conflict with, or constitute a default under any agreement between it and any
third party or under the terms of any order, judgment or decree to which it is a
party, or result in the imposition of any lien, claim or encumbrance upon it or
any of its assets.

 

9.                                      Indemnification.  Neopharm and its
designated affiliates and sublicensees shall indemnify, defend and hold Avanti
harmless from and against all liability, claims, actions, causes of action,
demands, damages, costs and expenses (including reasonable attorneys fees and
all court costs) brought against Avanti arising from or in connection with (i)
the use of Synthetic Cardiolipin in the development or commercialization of
Liposomal Doxorubicin or Paclitaxel, or (ii) the ownership of or any right,
title or interest in, or infringement related to or misappropriation of
Liposomal Doxorubicin and Paclitaxel, on the condition that Avanti shall
promptly notify Neopharm of any and all liability, claims, causes of action,
actions, demands, damages costs and expenses.  Avanti shall indemnify, defend
and hold Neopharm and its designated affiliates and sublicensees harmless from
and against all liability, claims, actions, causes of action, demands, damages,
costs and expenses (including reasonable attorney fees and all court costs)
brought against Neopharm which result from the gross negligence or malfeasance
of Avanti’s employees in the course of manufacturing Synthetic Cardiolipin under
the terms of this Agreement.

 

10.                               Independent Contractors.  Avanti and Neopharm
hereby acknowledge and agree that each is an independent contractor and that
neither Avanti nor Neopharm shall be considered to be the agent, representative,
master or servant of the other for any purpose whatsoever and that neither
Avanti nor Neopharm has the authority to enter into any contract or agreement,
to assume any obligation, or to give or make any guarantees, warranties,
representations on behalf of the other.  Nothing in this Agreement or the
relationship described herein shall be construed or deemed to be a joint
venture, partnership, fiduciary, or other similar relationship between the
parties.

 

6

--------------------------------------------------------------------------------


 

11.                               Insurance.  Avanti shall have and maintain
such types and amounts of its insurance as is normal and customary in the
pharmaceutical industry generally for persons similarly situated, and Avanti
will provide Neopharm with a copy of its certificates of insurance.  For its
part, Neopharm, after receiving approval from the FDA or other applicable
regulatory authority for the sale of any product containing Synthetic
Cardiolipin to the public, shall have and maintain product liability insurance
coverage as is normal and customary in the pharmaceutical industry for persons
similarly situated and Neopharm shall provide Avanti with a copy of its
certificates of insurance.

 

12.                               General Terms and Conditions.  (a) This
Agreement shall be binding upon and shall inure to the benefit of the parties,
their legal representatives, successors and assigns.  This Agreement and any
rights granted hereunder may be assigned, transferred or conveyed by either
party without the prior written consent of the other.

 

(b)                                 This Agreement shall be governed by and
construed in accordance with the laws of the State of Alabama.  Any
modifications, changes or amendments to this Agreement shall be effective only
if in writing and signed by a duly authorized representative of each party.  The
provisions contained in Sections 6(a) and 9 hereof shall survive the termination
or expiration of this Agreement (or any renewal or extension thereof) and remain
in full force and effect.

 

(c)                                  This Agreement constitutes the entire
understanding of the parties relating to the production and sale by Avanti to
Neopharm and\or its designated affiliates and sublicensees of Synthetic
Cardiolipin.  Neither Avanti nor Neopharm have relied on and do not rely on any
representations or statements by the other party or such party’s agents, whether
verbal or written, with respect to the subject matter of this Agreement, except
as specifically set forth herein.

 

(d)                                 Any notice, communication or other
information permitted or required to be given under this Agreement shall be
effective and deemed properly given upon sending with confirmed written answer
back, if sent by facsimile; upon delivery, return as undeliverable, or refusal
of delivery, if delivered by hand; or on the seventh (7th) day after being
placed in the United States Mail, addressed to a party at the address set forth
below or as hereinafter identified by a party, postage prepaid, return receipt
requested; in all events any such notice, communication or information shall be
sent to the parties addressed as follows:

 

If to Avanti:

Avanti Polar Lipids, Inc.

 

700 Industrial Park Drive

 

Alabaster, Alabama 35007

 

Attention:  Dr. Walter A. Shaw

 

Facsimile:  205/663-0756

 

7

--------------------------------------------------------------------------------


 

If to Neopharm:

Neopharm, Inc.

 

100 Corporate North, Suite 215

 

Bannockburn, Illinois 60015

 

Attention:  Mr. James M. Hussey

 

Facsimile:  (847) 295-8678

 

Any party may give notice of a change of address, facsimile number, telephone
number or other pertinent mailing or delivery information from time to time, so
long as such notice is given in accordance with this Section.

 

(e)                                  Avanti and Neopharm shall execute and
deliver such other instruments and do such other acts as may be necessary to
carry out the intended purpose of this Agreement.

 

(f)                                    Whenever the context may require, any
pronouns used herein shall include the corresponding masculine, feminine, or
neuter forms and the singular form of pronouns and nouns shall include the
plural and visa versa.

 

(g)                                 This Agreement may be executed in any number
of counterparts, all executed counterparts shall constitute one and the same
agreement, notwithstanding that all signatories are not signatories to the
original or the same counterpart.

 

(h)                                 The captions contained in this Agreement are
inserted only as a matter of convenience and in no way define, limit, extend or
describe the scope of this Agreement or the intent of any provision hereof.

 

(i)                                     If any action is necessary to enforce or
interpret the terms of this Agreement, the prevailing parties shall be entitled
to recover from the other party reasonable attorneys’ fees and costs including
appellate attorney’s fees.

 

(j)                                     The invalidity, in whole or in part, of
any covenant, promise, undertaking or any paragraph, subsection, sentence,
clause, phrase or word or any provision of this Agreement shall not affect
validity of the remaining portions thereof.  Each party acknowledges and agrees
that the restrictions contained in this Agreement are reasonable and valid in
scope and in all other respects.  If any provision of this Agreement or the
application thereof by or to any party or circumstance shall be determined to be
invalid or unenforceable to any extent, the remainder of this Agreement and the
application of such provision to other parties or circumstances shall not be
affected thereby and shall be enforced to the maximum permitted under applicable
law.  Without limiting the generality of the foregoing, if any court of
competent jurisdiction determines that any part of this Agreement is
unenforceable because of the duration or scope of any provision, or both, the
parties agree that such duration or scope shall be reduced to the extent
determined to be reasonable by such court of competent jurisdiction and, in its
reduced form, such provisions shall then be valid and enforceable.

 

8

--------------------------------------------------------------------------------


 

(k)                                  Neopharm shall have the right, upon
reasonable notice to Avanti, during normal business hours, no more frequently
than reasonably necessary and under appropriate confidentiality agreements, to
send authorized representatives to manufacturing facilities where Synthetic
Cardiolipin is manufactured, to audit any manufacturing and testing operations
that Neopharm deems reasonably appropriate to confirm that production of each
batch of Synthetic Cardiolipin is in compliance with GMP.  Upon request, Avanti
agrees to notify Neopharm of the next scheduled production run of Synthetic
Cardiolipin.  Avanti agrees to cooperate with Neopharm’s authorized
representatives in their conduct of such audits.

 

(l)                                     Avanti shall address or correct any
audit deficiencies noted by Neopharm as the result of its inspections of
Avanti’s facility as soon as is reasonably possible, but in no event more than
thirty (30) days after the date such deficiencies are brought to the attention
of Avanti by Neopharm, assuming such deficiencies can reasonably be expected to
be corrected within such thirty (30) day period.

 

(m)                               Avanti shall permit regulatory authorities
from the United States and other countries to inspect its facility in connection
with product license applications submitted by Neopharm for Liposomal
Doxorubicin and Paclitaxel.  Avanti shall notify Neopharm as soon as possible of
any planned or surprise visits of Avanti’s facility by the U.S. Food and Drug
Administration.

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Party has caused the due execution of this Agreement as
of the Effective Date.

 

ATTEST:

Avanti Polar Lipids, Inc.,
an Alabama corporation,

 

 

 

 

 

By:

    /s/ Rowena C. Shaw

 

By:

  /s/ Walter A. Shaw,

 

 

 

 

Walter A. Shaw, Ph.D.

Its:

Vice-President

 

Its:

President

 

 

 

 

 

ATTEST:

Neopharm, Inc.,
a Delaware corporation,

 

 

 

 

By:

    /s/ Lewis Strauss

 

By:

  /s/ James M. Hussey

 

 

 

 

James M. Hussey, R.Ph., M.B.A.

Its:

Chief Medical Officer

 

Its:

President

 

10

--------------------------------------------------------------------------------


 

Schedule 1

 

Synthetic Cardiolipin

GMP Production Specifications

 

Test                                                                                                                       
Specification

 

1.               Identity

 

2.               Purity

 

3.               Quality

 

4.               Documentation

 

a.                                       In general, Avanti documents contain
proprietary information of a sensitive nature and thus cannot be disclosed to
outside personnel.  However, Avanti understands that you will need to perform
quality audits at some point in the future and proof of existence and use of
batch production records will be demonstrated.

 

b.                                      Avanti has validated the cleaning
process of equipment utilized in the production of lipids such that the risk of
cross contamination is minimized.

 

5.               General

 

a.                                       Program Schedule

 

i.                                          Development and validation of
analytical tests.

 

(1)

 

ii.                                       Production of three batches of
Synthetic Cardiolipin for evaluation.

 

(1)

 

iii.                                    Avanti’s production facilities are
available for inspection by your quality control team.  However, specific
processes are proprietary and would be screened from the inspection.

 

11

--------------------------------------------------------------------------------


 

(1)                                  Production questions concerning any
non-proprietary process would be addressed directly with you.  Proprietary
process question would be addressed through the filing of the drug master file
with the Food and Drug Administration.

 

12

--------------------------------------------------------------------------------


 

Schedule 2

Production of GMP-Synthetic Cardiolipin

 

13

--------------------------------------------------------------------------------